TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00457-CR
                                      NO. 03-13-00458-CR



                                 John Charles Terry, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BURNET COUNTY, 424TH JUDICIAL DISTRICT
       NOS. 39313 & 39321, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               By order dated August 20, 2012, appellant John Charles Terry was placed on

deferred adjudication community supervision after pleading guilty to two second-degree felony

offenses of failure to comply with sex offender registration requirements. See Tex. Code Crim. Proc.

arts. 42.12, § 3 (community supervision); 62.102 (failure to comply with registration requirements).

In November 2012 and again in February 2013, the State moved to revoke his community

supervision. On May 20, 2013, the district court determined that Terry violated the conditions of

his supervision. The district court revoked his community supervision, adjudicated him guilty of

both offenses, and sentenced him to twenty years of imprisonment for each offense, with the terms

set to run concurrently. See id. art. 42.12, § 23 (revocation of community supervision).

               Terry’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that this appeal is frivolous and without merit. The brief meets the requirements
of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See id.; see also Penson

v. Ohio, 488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978).

Terry’s counsel certified that he sent a copy of the brief to Terry and advised him of his right to

examine the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744. Terry did not

file a pro se brief and did not request an extension of time to do so.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009). We agree with counsel that this appeal is frivolous.

The judgments of conviction are affirmed. Counsel’s motion to withdraw in both cases is granted.




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: May 2, 2014

Do Not Publish




                                                  2